Exhibit FIRST AMENDMENT TO ANDREW C. FLORANCE EMPLOYMENT AGREEMENT THIS FIRST AMENDMENT to the Employment Agreement is made and entered into December , 2008, effective as of January 1, 2009 by and between CoStar Realty Information, Inc. (“Company”) and Andrew C. Florance (“Executive”). W I T N E S S E T H; WHEREAS, Company and Executive are parties to that certain Employment Agreement dated as of April 24, 1998, effective as of January 1, 1998 (the “Employment Agreement”) pursuant to which Executive is employed as Company’s President and Chief Executive Officer; and WHEREAS, Company and Executive desire to amend the terms of the Employment Agreement as set forth herein effective as of January 1, 2009 (the Employment Agreement, as amended, is hereinafter referred to as the “Agreement”), in order to comply with the provisions of Section 409A of the Internal Revenue Code and the rules and regulations promulgated thereunder and to make certain other clarifying revisions. NOW, THEREFORE, in consideration of the mutual covenants contained herein and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto hereby agree as follows: 1. Section 4(a) is deleted and replaced in its entirety to read as follows: “The annual base salary (the “Base Salary”) of Executive under this Agreement shall be at the rate set by the Compensation Committee of the Board of Directors of the Company (the “Compensation
